Citation Nr: 1749372	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  17-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1950 to December 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to the benefit currently sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A TBI was not present in service or manifested thereafter, and no residuals of such disability have been currently shown.


CONCLUSION OF LAW

The criteria for establishing service connection for a TBI are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).

The Veteran contends that he currently has a TBI that is related to his military service. 

Review of the Veteran's service treatment records revealed no complaints or treatment for head trauma.  Prior to service, the Veteran reported experiencing dizzy spells; however, his December 1950 enlistment examination was normal.  During service, treatment records show he suffered fainting spells which ultimately landed him in the hospital for observation.  The examiners conducted several tests including an EEG and x-rays of his skull which were all normal and negative for any pathology.  In July 1951, following a generally normal physical examination, he was diagnosed with psychogenic reaction, affecting cardiovascular system, chronic.  In September of the same year, he was referred to the Medical Board for their recommendation as to disposition.  In October, he was referred to the Physical Evaluation Board, which found that due to his fainting spells he was unfit for service and provided him with a medical discharge. 

A review of the Veteran's post-service outpatient treatment records show that he has sporadically complained of symptoms of dizziness, and fainting spells that he contends began in service. 

Following separation from service, the Veteran was seen by a private physician in December 1951 who considered his case to be "mixed type of convulsive disorder including psychomotor variants as well as grand mal seizures."  The examiner specifically noted there was no history of a head injury and the etiology of his condition was obscure.   On examination, neurological findings were essentially negative.  An EEG report noted that the record is characteristic of an epileptic disorder and is unusually associated with psychomotor states.

The Veteran was afforded a general VA examination April 1952; he complained of epilepsy, bladder condition, nervous condition and back problems.  During the neurological exam, he reported fainting spells that began two months after entering the service; these spells were usually minor but he had several that were especially critical.  The examiner saw no limitations in his movement or an abnormal gait.  The examiner noted results from in-service tests, as well as from a private physician following service in December 1951.  Ultimately, he was diagnosed with epilepsy grand mal with psychomotor variants, averaging one seizure per month under treatment. 

A follow up regarding his seizure disorder was conducted in May 1999.  An EEG showed mild right cerebral dysfunction and he had mild problems with memory loss; however, the neurological exam was unremarkable.  Another note from April 1999 discussed results from a previous workup completed in 1992, which included a normal EEG and CT scan of the head. 

In treatment records dating from 2001 to 2007, the Veteran continuously denied any prior head trauma. 

Having reviewed the complete record, the Board finds that service connection for a TBI is not warranted, as there is no evidence of a diagnosis of TBI or any current residuals for VA compensation purposes.  Specifically, as reflected in the various treatment records, to include the provision of neurological testing, there is no current evidence of any abnormalities with the Veteran's nervous system that would indicate that he was suffering from any residuals of any TBI.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran in this case has not submitted any competent medical evidence contrary to the examination findings cited above.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Moreover, his own statements for the purposes of treatment outweigh any report of a TBI in service; the Veteran has continuously denied any head trauma when prompted by treating physicians.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Although treatment records show he suffered from a seizure condition both during and following service, the evidence does not support and the Veteran does not contend that his seizures were a result of head trauma.  Because the Veteran does not have a TBI for VA purposes, he does not meet the requisite first element of his service connection claim.  His claim fails on this basis and as such there is no duty to get a medical nexus opinion because he is found to not have a TBI for VA purposes at any time during the appeal period.

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a TBI and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2016).  Thus, the claim must be denied.




ORDER

Service connection for a TBI is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


